Citation Nr: 1227319	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The issue of a total disability rating based on individual unemployability is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's anxiety disorder, not otherwise specified, was manifested by depression, nightmares, intrusive thoughts, flashbacks, insomnia, panic attacks, some crying spells, hypervigilance, an exaggerated startle response, hallucinations, decreased energy, decreased interest, mood swings, anger and agitation, social isolation, and impaired memory.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for anxiety disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for an anxiety disorder, not otherwise specified, arises from his disagreement with the initial evaluation assigned to this disability following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiner took into account the Veteran's statements and treatment records; the examination included a review of the Veteran's military, occupational, and social histories; and the clinical evaluation included a mental status examination.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a 

presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from October 1961 to October 1965.  The Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder in April 2008.  Service connection was granted for anxiety disorder, not otherwise specified, in March 2009, and a 10 percent evaluation was assigned thereto, effective April 24, 2008.  This rating contemplates an anxiety disorder with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms that are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran perfected an appeal of this decision, seeking an initial evaluation in excess of 10 percent.  The claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

An anxiety disorder, not otherwise specified, is rated as 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material or forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id. 

Private treatment records from February 2008 through June 2009 reveal that the Veteran received treatment from a private physician, E.W.H., M.D.  A February 2008 letter from Dr. H. and the related new patient assessment show the Veteran described two stressors that occurred during service.  First, the Veteran stated that his Sergeant had wanted to "make him his boy," but when the Veteran refused, the Sergeant "gave him a hard time."  The Veteran also reported being an eyewitness to a plane crash on a runway where the pilot died.  The Veteran stated that he began having nightmares after the plane crash; he reported that he currently experienced nightmares at least one or two times per week and that he would wake up sweating and in a panic.  The Veteran reported experiencing a flashback one time each month and a panic attack every two months, which lasted at least two to five minutes.  He averaged only five hours of sleep per night.  The Veteran reported intrusive thoughts, startling easily, hypervigilance, and not being able to tolerate anyone being behind him.  The Veteran did not report experiencing any hallucinations.  The 

Veteran rarely socialized with family and friends and reported that his recent memory was severely impaired to the point where he would not remember what he had read and often got lost when traveling.  The Veteran stated that he was depressed 50 percent of the time, with no energy and little interest in things.  He stated that he became angry and agitated easily, and that he had racing and jumping thoughts from 50 to 75 percent of the time.  The Veteran's reported work history since service included working at a car rental company for a short time and then working as a janitor for a short time.  The Veteran stated that he worked for a manufacturing company for two years, then sold life insurance for a short time, and finally worked for another manufacturing company for twenty years until retiring in 1998.  Dr. H. found that the Veteran's working memory was 100 percent impaired, and that it appeared the Veteran's prefrontal cortex was dysfunctional since anger, sadness, and fear came upon the Veteran without his understanding 30 percent of the time.  Dr. H. also determined that the Veteran was "moderately compromised" in his ability to sustain social and work relationships.  Dr. H. diagnosed chronic posttraumatic stress disorder, hypertension, diabetes, acid reflux, and arthritis.  GAF scores of 40 and 41 were assigned.  

An April 2008 treatment record from Dr. H. shows the Veteran reported having two nightmares per month.  He had one flashback since his previous visit, no night sweats, and four panic attacks per week that each lasted three minutes.  He stated that he averaged six hours or less of sleep per night, and reported intrusive thoughts, an exaggerated startle response, and hypervigilance.  The Veteran stated that he had trouble with someone being behind him and that he rarely socialized with his friends and family.  He reported an impaired memory; being depressed 50 percent of the time; having a low energy level 75 percent of the time; having a low interest level 25 percent of the time; having mood swings 25 percent of the time; having racing and jumping thoughts 75 percent of the time; rarely having crying spells; and experiencing hallucinations that involved hearing his name, hearing footsteps and noises in the house, and seeing moving shadows and animals.  A GAF score of 45 was assigned.

In a July 2008 treatment record from Dr. H., the Veteran reported having two nightmares per month.  The Veteran reported having one flashback per month, three panic attacks per week that each lasted five minutes, and night sweats one to two times per week.  He stated that he averaged six hours or less of sleep per night, and reported intrusive thoughts, an exaggerated startle response, and hypervigilance.  The Veteran reported not being able to tolerate someone being behind him and that he rarely socialized with his friends and family.  He reported an impaired memory; feeling anger, sadness, and fear without his understanding 50 percent of the time; being depressed 50 percent of the time; having a low energy level 25 percent of the time; having a low interest level 25 percent of the time; having mood swings 25 percent of the time; being agitated 75 percent of the time; being always angry; having racing and jumping thoughts 75 percent of the time; and experiencing hallucinations that involved hearing his name, hearing footsteps and noises in the house, and seeing moving shadows and animals.  Dr. H. stated that the Veteran appeared to be sleeping better.  A GAF score of 45 was assigned.

An October 2008 treatment record from Dr. H. reports that the Veteran did not remember having any nightmares.  The Veteran reported having one flashback per week, panic attacks two to three times per month that each lasted two to five minutes, and no night sweats.  He stated that he worked nights and averaged four to five hours of sleep during the day.  The Veteran reported intrusive thoughts, an exaggerated startle response, and hypervigilance.  The Veteran reported having trouble with someone standing behind him and that he rarely socialized with his friends and family.  He reported an impaired memory; feeling angry and sad without his understanding 25 percent of the time; being depressed 50 percent of the time; having a low energy level 50 percent of the time; having a low interest level 25 percent of the time; feeling helpless 25 percent of the time; having mood swings 25 percent of the time; being agitated 25 percent of the time; being angry 25 percent of the time; and having racing and jumping thoughts 25 percent of the time.  He stated that he rarely experienced hallucinations that involved hearing his name, but that he had daily hallucinations that involved hearing footsteps and noises in the 

house.  He also experienced hallucinations two to five times per week that involved seeing moving shadows.  A GAF score of 45 was assigned.

In January 2009, the Veteran underwent a VA psychiatric evaluation to ascertain the presence of posttraumatic stress disorder.  The Veteran described having a good life prior to his military service and that because he enjoyed the military for the most part, he had "really wanted to make a career out of it."  The Veteran described two particular incidents that prevented him from achieving this goal.  The Veteran reported that an officer "hurt him and ruined his life."  He also described witnessing a plane crash while working on a flight line, and stated that he had difficulty sleeping since the incident.  The Veteran reported that he volunteered to go to Vietnam in order to get away from the flight line and the officer; however, he had to remain working on the flight line.  The Veteran stated that his first marriage lasted only two years, which he attributed to "his difficulties," and in particular, his difficulty sleeping.  The Veteran reported that he has been married to his current wife for 14 or 15 years.  The Veteran stated that he had worked a manufacturing job for 20 years, and that during that time he continued to have difficulty sleeping.  Since leaving this job, the Veteran stated he had worked as a wrecker, although he had not done so in over a year due to the costs of insurance and fuel.

The Veteran reported that his typical day involved doing little things around the house, including yard work and other chores.  The Veteran stated that he attended Bible study and church services and was the Chairman of the Trustee Board.  The Veteran reported that he had three individuals that he would consider friends, but that he had trouble trusting people.  He described his wife as his "biggest friend."  With regard to witnessing the plane crash in service, the Veteran indicated he relived it less frequently, although he could still remember it vividly.  The Veteran also stated that he continued to have flashbacks and nightmares, although they occurred less frequently since he went on medication.  The Veteran indicated that he tried to avoid thinking about the plane crash.  The Veteran reported that he sometimes woke up with his pillow wet with sweat.  The Veteran reported a good 

appetite, decreased energy, an absence of a sex drive, occasional drinking, and no use of illegal drugs.  He indicated no suicidal thinking since the time of his first marriage.

The VA examiner found that the Veteran was an alert, polite, and cooperative examinee.  He was fully oriented, with good grooming, hygiene, and appropriate dress.  The Veteran's speech was somewhat soft, with normal rhythm and articulation.  His affect was mostly serious and vaguely troubled, with fair eye contact.  The Veteran's affect changed markedly, crying forcefully, when he detailed his treatment by the officer in service and when he haltingly described witnessing the plane crash.  The Veteran appeared to have intact recent and episodic memory, and his thinking was relevant, fluid, and well-organized.  He demonstrated adequate verbal abstract reasoning and judgment.  The VA examiner determined that witnessing the plane crash likely constituted a trauma for the Veteran and that he experienced an acute stress reaction in the immediate aftermath of the incident.  The VA examiner opined that it did not appear the Veteran currently had posttraumatic stress disorder related to the incident and that it was questionable whether he had any significant re-experiencing at the present time.  The VA examiner found that the Veteran's current distressing dreams did not seem to be of the crash and that it did not seem that the Veteran currently experienced flashbacks or intrusive memories per se.  The VA examiner found that there was equivocal evidence for avoidance of thinking about the plane crash but no evidence of any other avoidance symptoms.  Hyperarousal appeared to be a chronic and current problem only in the form of sleep difficulty.  The VA examiner opined that the Veteran appeared to have a diagnosable anxiety disorder attributable to the plane crash he witnessed in service.  However, the VA examiner found that the Veteran did not currently experience symptoms sufficient to warrant a diagnosis of posttraumatic stress disorder or other specific anxiety disorder.  The VA examiner stated the Veteran's anxiety was manifest and affected him primarily in the form of disturbed sleep.  Furthermore, the VA examiner opined that the Veteran appeared to have some long-standing adjustment difficulties related to the transition from 

military to civilian life and in relation to no longer working and providing for his family.  The VA examiner diagnosed anxiety disorder, not otherwise specified, and a GAF score of 63 was assigned.

A February 2009 treatment record from Dr. H. shows the Veteran reported having two nightmares per week and waking in a panic that lasted three to four minutes.  The Veteran reported having flashbacks two times per month and experiencing night sweats two times per month.  He stated that he averaged five to six hours of sleep per night, and reported intrusive thoughts, an exaggerated startle response, and hypervigilance.  The Veteran had trouble with someone standing behind him and rarely socialized with his friends and family.  He reported an impaired memory; feeling angry without his understanding 50 percent of the time; feeling sad and fearful without his understanding 75 percent of the time; being depressed 50 percent of the time; having a low energy level 25 percent of the time; having a low interest level 25 percent of the time; feeling hopeless 25 percent of the time; having mood swings 25 percent of the time; being agitated 25 percent of the time; being angry 25 percent of the time; having racing and jumping thoughts 50 percent of the time; having crying spells 25 percent of the time; and experiencing hallucinations that involved hearing his name, hearing footsteps and noises in the house, and seeing moving shadows and animals.  The record shows the Veteran had been unemployed since December and was attempting to find a job working during the day.  A GAF score of 50 was assigned.

In a June 2009 treatment record, Dr. H reported that the Veteran complained of having nightmares two to three times per week.  He had flashbacks two times per month, panic attacks one to two times per month that each lasted five minutes, and night sweats one time per month.  He stated that he averaged six hours of sleep per night, and he reported having intrusive thoughts sometimes, an exaggerated startle response, and hypervigilance.  The Veteran did not report having trouble with someone being behind him, but stated that he rarely socialized with his friends and family.  He reported an impaired memory; feeling angry and fearful without his understanding 25 percent of the time; feeling sad without his understanding 50 

percent of the time; being depressed 50 percent of the time; having a low energy level 50 percent of the time; having a low interest level 25 percent of the time; feeling helpless and hopeless 25 percent of the time; having mood swings 25 percent of the time; being agitated 25 percent of the time; being angry 25 percent of the time; having racing and jumping thoughts 25 percent of the time; having crying spells 25 percent of the time; and experiencing hallucinations that involved hearing his name, hearing footsteps and noises in the house, and seeing moving shadows and animals.  A GAF score of 45 was assigned.

On his October 2009 Form 9, the Veteran reported that he was no longer working as a wrecker because of his service-connected disability.

The Veteran's GAF scores during the pendency of this appeal ranged from 40 to 63.  These scores indicate mild to serious impairment in social and occupational functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's reported symptoms of his anxiety disorder, not otherwise specified, ranged from mild to severe and included depression, nightmares, intrusive thoughts, flashbacks, insomnia, panic attacks, some crying spells, hypervigilance, an exaggerated startle response, hallucinations, decreased energy, decreased interest, mood swings, anger and agitation, social isolation, and impaired memory.  His affect was serious and vaguely troubled; when recounting in-service stressors, his speech became halting and he cried forcefully.  

As for occupational functioning, the Veteran reported that post-service he had multiple jobs that lasted for a short time, but that he worked in a manufacturing position for 20 years.  The Veteran reportedly retired in 1998; however, the evidence indicates he subsequently worked as a wrecker.  The Veteran reported that he was no longer employed due to his anxiety disorder and the costs of insurance and fuel.  With regard to social functioning, the Veteran indicated that he rarely socialized with his friends and family and that he had trouble trusting people.  The Veteran also attributed the demise of his first marriage to his problem sleeping.  The VA examiner found the Veteran had some long-standing adjustment difficulties related to the transition from military to civilian life.  

Accordingly, the totality of the evidence demonstrates that the manifestations of the Veteran's service-connected anxiety disorder, not otherwise specified, result in occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week; some impairment of memory; disturbances of mood; and some difficulty in establishing and maintaining effective social relationships.  As such, the Veteran's anxiety disorder, not otherwise specified, is most appropriately rated as 50 percent disabling.  

However, a rating in excess of 50 percent is not for assignment.  The Veteran was well-groomed, alert, fully oriented, cooperative, and had good hygiene and fair eye contact.  The Veteran's speech had normal rhythm and articulation, and he was able to give accurate, basic personal information.  Attention and concentration appeared adequate, and his thinking was relevant, fluid, and well-organized.  The Veteran also demonstrated adequate verbal abstract reasoning and judgment and an intact recent and remote episodic memory.  His recall for historical information was grossly intact, he demonstrated an adequate awareness of current events, and he was able to demonstrate normal short-term memory.  Additionally, the VA examiner asserted it was questionable whether the Veteran had any current re-experiencing or intrusive memories per se.  Further, the Veteran's distressing dreams did not seem to be of his in-service stressors, and his hyperarousal appeared to be a chronic and 

current problem only in the form of sleep difficulty.  The VA examiner also found that the Veteran's anxiety affected him primarily in the form of disturbed sleep.  

In addition, the Veteran was able to maintain employment for twenty years and reportedly was an insurance salesman for an undefined period of time, which is an occupation that involves contact with customers.  He was also the Chairman of the Trustee Board for his church and attended church services regularly.  The evidence shows the Veteran was able to maintain some relationships; he reported having a few friends and he referred to his wife as his "biggest friend."  Notably, Dr. H. opined that the Veteran was "moderately compromised" in his ability to sustain social and work relationships.  Moreover, the Veteran did not report any obsessional rituals, suicidal ideation, or near continuous panic or depression that affected his ability to function independently.  His speech was not intermittently illogical, obscure, or irrelevant, and he did not demonstrate impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Accordingly, the evidence does not shown occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, Diagnostic Code 9413.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected anxiety disorder, the evidence shows no distinct periods of time since service connection became effective during which the Veteran's anxiety disorder has varied to such an extent that a rating greater or lesser than 50 percent would be warranted.  Thus, staged ratings are not in order, and a 50 percent rating for anxiety disorder, not otherwise specified, is warranted since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's 

circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent rating assigned herein inadequate.  The Veteran's service-connected anxiety disorder, not otherwise specified, is evaluated as an anxiety disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by that disability.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9413.  The Veteran's anxiety disorder, not otherwise specified, was manifested by depression, nightmares, intrusive thoughts, flashbacks, insomnia, panic attacks, some crying spells, hypervigilance, an exaggerated startle response, hallucinations, decreased energy, decreased interest, mood swings, anger and agitation, social isolation, and impaired memory.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture presented by a 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of anxiety disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See Id.; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an initial evaluation in excess of 50 percent evaluation assigned herein at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 50 percent, but no more, for anxiety disorder, not otherwise specified, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

During the pendency of this appeal, the Veteran submitted evidence reasonably raising the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Consequently, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the rating for service-connected anxiety disorder, not otherwise specified.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Veteran's claim of entitlement to TDIU is properly before the Board, but has not yet been addressed by the RO.

All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of an initial evaluation in excess of 10 percent for anxiety disorder, not otherwise specified, and was not addressed by the RO, the issue is remanded to the RO for development.  Id.

Accordingly, the case is remanded for the following actions:

1. The RO must provide notice and assistance to the Veteran with respect to the issue of entitlement to a total disability rating based on individual unemployability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of entitlement to TDIU must be adjudicated, with consideration of 38 C.F.R. § 4.16(b) (2011).  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


